Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0040] “Fruther” and “an calculation process” need correction
In paragraph [0056] equation “                        
                            
                                
                                    X
                                
                                
                                    i
                                     
                                
                            
                            (
                            i
                            =
                            1,2
                            ,
                            …
                            ,
                            n
                        
                    ” should have an ending parenthesis, there is also an extra parenthesis after Point(s) that should be removed
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 1 and 11  recites the limitation " a noise detection result of the first manner " and “a noise detection result of the second manner”. It is not clear whether the noise detection result is positively set forth in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are rejected under 35 U.S.C. 101 because they amount to an abstract idea related to: MPEP 2106 - Patent Subject Matter Eligibility requires the following test in section III. Summary of Analysis and Flowchart. 

For Claim 1, the claim recites a method for detecting a noise in a vital sign signal, comprising: obtaining the vital sign signal; marking, using a first manner based on peak detection, a peak value and a position of the peak in the vital sign signal; analyzing, based on a secondary peak value and a position of the secondary peak before the peak or a secondary peak value and a position of the secondary peak after the peak, a noise detection result of the first manner; obtaining a characteristic by performing a characteristic measurement on the vital sign signal using a second manner, wherein the second manner is different from the first manner; analyzing a noise detection result of the second manner by comparing the characteristic with a predetermined threshold; and determining, based on the noise detection result of the first manner and the noise detection result of the second manner, a noise analysis result of the vital sign signal.
The limitation of obtaining the vital sign signal, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user manually listening to heart sounds. 
Similarly, the limitation of generating a marking, using a first manner based on peak detection, a peak value and a position of the peak in the vital sign signal, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user manually marking the peak position. 
Similarly, the limitation of analyzing, based on a secondary peak value and a position of the secondary peak before the peak or a secondary peak value and a position of the secondary peak after the peak, a noise detection result of the first manner, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user looking at the secondary peak then computing the noise detection result. 
Similarly, the limitation of obtaining a characteristic by performing a characteristic measurement on the vital sign signal using a second manner, wherein the second manner is different from the first manner, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user taking a pulse, when the first method was listening to heart sound. 
Similarly, the limitation of analyzing a noise detection result of the second manner by comparing the characteristic with a predetermined threshold, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user comparing a pulse to a predetermined number.
Similarly, the limitation of determining, based on the noise detection result of the first manner and the noise detection result of the second manner, a noise analysis result of the vital sign signal, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user comparing the heart sounds and pulse and computing the noise based on differences.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

For Claim 11, the claim recites A system, comprising a storage executing a plurality of sets of instructions, wherein the plurality of sets of instructions are executed to detect a noise in a vital sign signal and perform following operations: obtaining the vital sign signal; marking, using a first manner based on peak detection, a peak value and a position of the peak in the vital sign signal; analyzing, based on a secondary peak value and a position of the secondary peak before the peak or a secondary peak value and a position of the secondary peak after the peak, a noise detection result of the first manner; obtaining a characteristic by performing a characteristic measurement on the vital sign signal using a second manner, wherein the second manner is different from the first manner; analyzing a noise detection result of the second manner by comparing the characteristic with a predetermined threshold; and determining, based on the noise detection result of the first manner and the noise detection result of the second manner, a noise analysis result of the vital sign signal.
The limitation of A system, comprising a storage executing a plurality of sets of instructions, wherein the plurality of sets of instructions are executed to detect a noise in a vital sign signal and perform following operations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, the reciting of “a storage executing a plurality of sets of instructions,” would represent generic computer components in the noise detection arts. 
Similarly, the limitation of obtaining the vital sign signal, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user manually listening to heart sounds.
Similarly, the limitation of generating a marking, using a first manner based on peak detection, a peak value and a position of the peak in the vital sign signal, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user manually marking the peak position. 
Similarly, the limitation of analyzing, based on a secondary peak value and a position of the secondary peak before the peak or a secondary peak value and a position of the secondary peak after the peak, a noise detection result of the first manner, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user looking at the secondary peak then computing the noise detection result. 
Similarly, the limitation of obtaining a characteristic by performing a characteristic measurement on the vital sign signal using a second manner, wherein the second manner is different from the first manner, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user taking a pulse, when the first method was listening to heart sound. 
Similarly, the limitation of analyzing a noise detection result of the second manner by comparing the characteristic with a predetermined threshold, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user comparing a pulse to a predetermined number.
Similarly, the limitation of determining, based on the noise detection result of the first manner and the noise detection result of the second manner, a noise analysis result of the vital sign signal, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user comparing the heart sounds and pulse and computing the noise based on differences.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – a storage executing a plurality of sets of instructions, wherein the plurality of sets of instructions are executed to detect a noise in a vital sign signal and perform following operations. The additional elements recite a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a storage to executing a plurality of sets of instructions amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 3, 6, 7, 9, 11, 12, 13, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al (Photoplethysmogram (PPG) Signal Analysis and Wavelet De-Noising, International Conference on Magnetics, Machines & Drives) in view of Engelbrecht et al (US20140073863A1).

Regarding Claim 1, Joseph et al teaches a method for detecting a noise in a vital sign signal, “In order to reduce intermittent noise in PPG signal Periodic Moving Average Filter (PMAF) can be used.”(Section I, Paragraph 5, Lines 12-14).
Comprising: obtaining the vital sign signal; “In this work PPG signal obtained from a commercially available transmission type pulse oximeter.” (Section II, Paragraph 5, Lines 1-3).
Marking, using a first manner based on peak detection, a peak value and a position of the peak in the vital sign signal; “The following figures show the results of peak detection and transition points calculation.”(Section V, Paragraph 2, Lines 1-4).
Analyzing, based on a secondary peak value and a position of the secondary peak before the peak or a secondary peak value and a position of the secondary peak after the peak, a noise detection result of the first manner; “Once the peaks are detected, the P-P interval can be utilized for heart rate calculation.”(Section V, Paragraph 2, Lines 1-4).
Obtaining a characteristic by performing a characteristic measurement on the vital sign signal using a second manner, “The filtering operation is performed by using wavelet transformation (DWT) approach where three different wavelets i.e. haar, db4, Sym3, being used to study about the filtering process”(Section V, Paragraph 1, Lines 3-7).
Wherein the second manner is different from the first manner; “Once the peaks are detected, the P-P interval can be utilized for heart rate calculation.” (Section V, Paragraph 2, Lines 1-4)“the filtering operation is performed by using wavelet transformation (DWT) approach where three different wavelets i.e. haar, db4, Sym3, being used to study about the filtering process”(Section V, Paragraph 1, Lines 3-7). The first manner in this case would be computation using the P-P interval, and the second manner would be the wavelet transformation approach, which are different manners.
Analyzing a noise detection result of the second manner by comparing the characteristic with a predetermined threshold; “an appropriate threshold value and thresholding method is selected”(Section IV, Paragraph 5, Lines 4-5).
However, Joseph et al does not teach, determining, based on the noise detection result of the first manner and the noise detection result of the second manner, a noise analysis result of the vital sign signal.
However, Engelbrecht et al teaches determining, based on the noise detection result of the first manner and the noise detection result of the second manner, a noise analysis result of the vital sign signal. “a noise metric based on the low frequency component outputted at step 8404. In some embodiments, the processing equipment may apply a LPF (separate from the filter of step 8404) to the LF signal, and then compare the input and output signals to the second LPF.” [0474].
Joseph et al, and Engelbrecht et al are all considered to be analogous to the claimed invention because they are in the same field of PPG signal processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Joseph with a method comprising: combining different noise results as taught by Engelbrecht because combining multiple autocorrelation outputs may reduce the effects of Sudden changes or noise [0264] of Engelbrecht.

Regarding Claims 2 and 12, Joseph and Engelbrecht teaches the invention substantially as claimed with respect to claim 1 and 11. In addition Joseph teaches wherein the vital sign signal includes pulse wave information. “A pulse of the PPG waveform can be split into two phases.”(Section II, Paragraph 5, Lines 3-4).

Regarding Claims 3 and 13, Joseph and Engelbrecht teaches the invention substantially as claimed with respect to claim 1 and 11. In addition Joseph teaches wherein the vital sign signal includes a photoplethysmography (PPG) signal. “In this work PPG signal obtained from a commercially 
available transmission type pulse oximeter.” (Section II, Paragraph 5, Lines 1-3).

Regarding Claims 6 and 16, Joseph and Engelbrecht teaches the invention substantially as claimed with respect to claim 1 and 11. In addition Engelbrecht teaches wherein the second manner includes at least one of a threshold crossing sample count (TCSC) algorithm, a time delay algorithm, and a kurtosis algorithm. “Step 8408 may include the processing equipment calculating a kurtosis (e.g., the fourth standardized moment of a signal or corrected value thereof) of the LF signal output at step 8404.”[0475].

Regarding Claims 7 and 17, Joseph and Engelbrecht teaches the invention substantially as claimed with respect to claim 1 and 11. In addition Engelbrecht teaches wherein the characteristic is generated based on a binary character sequence constructed by a cosine window function and the vital sign signal. “In some embodiments, Search Mode may include performing cosine and sine modulation of a received physiological signal, and analyzing a phase difference of the modulated signals, to estimate a physiological rate or range thereof.”[0195].

Regarding Claims 9 and 19, Joseph and Engelbrecht teaches the invention substantially as claimed with respect to claim 1 and 11. In addition Engelbrecht teaches wherein the characteristic includes a kurtosis calculation result. “Step 8408 may include the processing equipment calculating a kurtosis.” [0475].

Regarding Claim 11, Joseph et al teaches obtaining the vital sign signal; “In this work PPG signal obtained from a commercially available transmission type pulse oximeter.” (Section II, Paragraph 5, Lines 1-3).
Marking, using a first manner based on peak detection, a peak value and a position of the peak in the vital sign signal; “The following figures show the results of peak detection and transition points calculation.”(Section V, Paragraph 2, Lines 1-4).
Analyzing, based on a secondary peak value and a position of the secondary peak before the peak or a secondary peak value and a position of the secondary peak after the peak, a noise detection result of the first manner; “Once the peaks are detected, the P-P interval can be utilized for heart rate calculation.”(Section V, Paragraph 2, Lines 1-4).
Obtaining a characteristic by performing a characteristic measurement on the vital sign signal using a second manner, “the filtering operation is performed by using wavelet transformation (DWT) approach where three different wavelets i.e. haar, db4, Sym3, being used to study about the filtering process”(Section V, Paragraph 1, Lines 3-7).
Wherein the second manner is different from the first manner; “Once the peaks are detected, the P-P interval can be utilized for heart rate calculation.” (Section V, Paragraph 2, Lines 1-4)“the filtering operation is performed by using wavelet transformation (DWT) approach where three different wavelets i.e. haar, db4, Sym3, being used to study about the filtering process”(Section V, Paragraph 1, Lines 3-7).
Analyzing a noise detection result of the second manner by comparing the characteristic with a predetermined threshold; “an appropriate threshold value and thresholding method is selected”(Section IV, Paragraph 5, Lines 4-5).
However, Joseph et al does not teach, a system, comprising a storage executing a plurality of sets of instructions.
Wherein the plurality of sets of instructions are executed to detect a noise in a vital sign signal and perform following operations.
Determining, based on the noise detection result of the first manner and the noise detection result of the second manner, a noise analysis result of the vital sign signal.
However, Engelbrecht et al a system, comprising a storage executing a plurality of sets of instructions “Computer storage media may include volatile and non-volatile, writable and non-writable, and removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions”[0135].
Wherein the plurality of sets of instructions are executed to detect a noise in a vital sign signal and perform following operations: “Analog and/or digital processing of sensor signals (e.g., PPG signals) may involve operations that reduce the amount of noise present in the signals or otherwise identify noise components” [0141].
Teaches determining, based on the noise detection result of the first manner and the noise detection result of the second manner, a noise analysis result of the vital sign signal. “a noise metric based on the low frequency component outputted at step 8404. In some embodiments, the processing equipment may apply a LPF (separate from the filter of step 8404) to the LF signal, and then compare the input and output signals to the second LPF.” [0474].
Joseph et al, and Engelbrecht et al are all considered to be analogous to the claimed invention because they are in the same field of PPG signal processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Joseph with a process combining different noise results as taught by Engelbrecht because Combining multiple autocorrelation outputs may reduce the effects of Sudden changes or noise [0264] of Engelbrecht.

Claims 4, 5, 8, 10, 14, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al (Photoplethysmogram (PPG) Signal Analysis and Wavelet De-Noising, International Conference on Magnetics, Machines & Drives) and Engelbrecht et al (US20140073863A1) as applied to claims 1, 2, 3, 6, 7, 9, 11, 12, 13, 16, 17, and 19 above, and further in view of Lian et al (US9026198B2).


Regarding Claims 4 and 14, Joseph and Engelbrecht teaches the invention substantially as claimed with respect to claim 1 and 11. 
However Joseph and Engelbrecht do not teach wherein the first manner includes: reading vital sign signal data in a window period.
 Finding a maximum value in the window period and a position corresponding to the maximum value.
Wherein an amplitude of the maximum value is greater than the predetermined threshold.
However Lian teaches wherein the first manner includes: reading vital sign signal data in a window period, “Preferably, a peak detection window (PKDW) around the sense marker,”(Col 4 Lines 61-62).
 Finding a maximum value in the window period and a position corresponding to the maximum value, “determining a peak value corresponding to the maximum absolute amplitude of all of the samples in the peak detection window.” (Col 20 Lines 46-48).
Wherein an amplitude of the maximum value is greater than the predetermined threshold. “sample is defined as the inflection point if its amplitude is greater, or smaller, than both its preceding and the following samples by predefined threshold values.”(Col 2 Lines 49-53).
Joseph et al, Engelbrecht et al, and Lian et al are all considered to be analogous to the claimed invention because they are in the same field of physiological signal processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Joseph and Engelbrecht with a window period and its maximum value to further remove noise as taught by Lian because there is a need for methods and devices having more reliable detection of noise in physiological signals, so that noisy beats and intervals are excluded from the rate and rhythm analysis (Col 3 Lines 38-41) of Lian.

Regarding Claims 5 and 15, Joseph Engelbrecht and Lian teaches the invention substantially as claimed with respect to claim 1, 4, 11, and 14. In addition Lian teaches wherein the window period takes at least 2 seconds. “In a preferred embodiment, NZTHRESH_HOLD is set to 2 seconds. Alternative settings can also be used, for example, NZTHRESH_HOLD can be set to 1 second, 2.5 seconds, etc.” (Col 15 Lines 29-32).

Regarding Claims 8 and 18, Joseph and Engelbrecht teaches the invention substantially as claimed with respect to claim 1 and 11. 
However Joseph and Engelbrecht do not teach wherein the characteristic includes a signal distribution density calculated based on a reconstructed trajectory of the vital sign signal.
However Lian does teach wherein the characteristic includes a signal distribution density calculated based on a reconstructed trajectory of the vital sign signal. “each SCS code reflecting a threshold crossing count. The sequence of SCS codes (threshold crossing counts NZX CNT) eliminate the detailed signal amplitude information, but keep the robust properties of the signal dynamics by a coarse-graining of the measurements” (Col 18 Lines 8-15).
Joseph et al, Engelbrecht et al, and Lian et al are all considered to be analogous to the claimed invention because they are in the same field of physiological signal processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Joseph and Engelbrecht with the signal dynamics, and SCS codes as taught by Lian because the complexity index CI is continuously evaluated to monitor the signal quality. Specifically, after receiving each signal sample, the device examines the past samples in the associated quality control window QCW (Col 18 Lines 55-58) of Lian.

Regarding Claims 10 and 20, Joseph and Engelbrecht teaches the invention substantially as claimed with respect to claim 1 and 11.  Specifically the analyzing, based on a secondary peak value and a position of the secondary peak before the peak or a secondary peak value and a position of the secondary peak after the peak, a noise detection result of the first manner includes: “Once the peaks are detected, the P-P interval can be utilized for heart rate calculation.”(Section V, Paragraph 2, Lines 1-4).
However Joseph and Engelbrecht do not teach determining a count of peak(s) in a current window period, a maximum peak and a minimum peak.
When the count of peak(s) is greater than or equal to 2, and a difference between the maximum peak and the minimum peak is greater than a predetermined threshold, or the count of peak(s) is less than or equal to 1, determining that the vital sign signal of the current window period contains a noise.
However Lian does teach determining a count of peak(s) in a current window period, a maximum peak and a minimum peak; “each ECG beat detection yielding a peak value PEAK corresponding to a maximum absolute amplitude measured during a peak detection window PKDW by performing the following steps: calculating a minimum value” (Col 5 Lines 13-17).
When the count of peak(s) is greater than or equal to 2, and a difference between the maximum peak and the minimum peak is greater than a predetermined threshold, or the count of peak(s) is less than or equal to 1, determining that the vital sign signal of the current window period contains a noise. “the presence or absence of noise is determined by computing the density of local peaks or inflection points in the ECG waveform. A sample is defined as the inflection point if its amplitude is greater, or Smaller, than both its preceding and the following samples by predefined threshold values.” (Col 2 Lines 47-51)  “the weighted average value OLD PEAK calculated in step (b) and being scaled by a second predefined Scaling factor (denoted as f), the second predefined scaling factor (f) being larger than zero and smaller than one.” (Col 5 Lines 35-38).
Joseph et al, Engelbrecht et al, and Lian et al are all considered to be analogous to the claimed invention because they are in the same field of physiological signal processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Joseph and Engelbrecht with a maximum and minimum of the window, which are used to predict noise  as taught by Lian because it further provides for a smooth adaptation to changing peak PEAK values, i.e. a sudden change in the peak value PEAK does not lead to an immediate change of the upper noise threshold by the same order of magnitude (Col 5 Lines 42-46) of Lian.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK LOUIS ALYASS whose telephone number is (571)272-5944. The examiner can normally be reached Monday - Thursday 7 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK LOUIS ALYASS/               Examiner, Art Unit 3793   

/CHRISTOPHER KOHARSKI/               Supervisory Patent Examiner, Art Unit 3793